UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2017 HELIOS AND MATHESON ANALYTICS INC. (Exact name of Registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 0-22945 (Commission File Number) 13-3169913 (IRS Employer Identification Number) Empire State Building 350 5 th Avenue New York, New York 10118 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 979-8228 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 7.01Regulation FD Disclosure. On June 5, 2017, Helios and Matheson Analytics Inc. issued a press release announcing the acquisition by its subsidiary, Zone Technologies, Inc. (“RedZone”), of certain patented technology. A copy of the press release is furnished herewith as Exhibit 99.1. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference into any filing made under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. Item 8.01Other Events. On May 25, 2017,RedZone completed an acquisition of all assets of TrendIt Ltd. (“TrendIt”), an Israel-based technology company. Included in the assets acquired are the following three U.S. patents: Title U.S. Patent No. Patent Expiration Date Using Customer Relationship Management Data Exhibiting Unique User Identifiers in a Cellular Network for Creating GEO Statistical Representations of the Users. February 15, 2029 Using Customer Relationship Management Data Non Exhibiting Unique User Identifiers for Creating GEO Statistical Representations of the Users. March 25, 2029 Tempo Spatial Data Extraction from Network Connected Devices. September 24, 2028 Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated June 5, 2017.* * Furnished herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 5, 2017 HELIOS AND MATHESON ANALYTICS INC. By: /s/ Stuart Benson Theodore Farnsworth, Chief Executive Officer Exhibit Index Exhibit No. Description Press Release dated June 5, 2017.* * Furnished herewith.
